             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION
 KEVAUGHN BLACKWOOD,
 JULLISSA CLARKE, TAMEKA
 MAITLAND, MELVA MILLER,
 NICOLE OSVATH, KEITH GRAY,
 EDWARD SANDERS III, NICKEISHA
 SIMMS, DURWARD STEWART,
 EUGENE WILLIAMS JR., and
 SHAWNDRA WALKER,

 Plaintiffs,                                    Case No.:

 v.

 WESTMONT HOSPITALITY GROUP,
 DW CROSSLAND OWNERS, LLC d/b/a
 CROSSLAND ECONOMY STUDIOS,
 HOMETOWNE STUDIOS, LLC, RED
 ROOF FRANCHISING, LLC and
 ESSENCE McCAULEY,

 Defendants.

                                    COMPLAINT

       NOW COMES, the plaintiffs, KEVAUGHN BLACKWOOD, JULLISSA

CLARKE, TAMEKA MAITLAND, MELVA MILLER, NICOLE OSVATH, KEITH

GRAY, EDWARD SANDERS III, NICKEISHA SIMMS, DURWARD STEWART,

EUGENE WILLIAMS JR., and SHAWNDRA WALKER (hereinafter “Plaintiffs”), by

and through their attorneys, O’CONNOR LAW FIRM, LTD., and complaining of the

Defendants, WESTMONT HOSPITALITY GROUP, DW CROSSLAND OWNERS,

LLC d/b/a CROSSLAND ECONOMY STUDIOS, HOMETOWNE STUDIOS, LLC,

RED ROOF FRANCHISING, LLC and ESSENCE MCCAULEY (hereinafter

“Defendants”), allege as follows:
                                             Jurisdiction

    1. This action is brought against the Defendants pursuant to Section 1981 of the

Civil Rights Act of 1866, 42 U.S.C. § 1981, et seq., as amended, and section 1985 of

the Civil Rights Act of 1871, 42 U.S.C. § 1985, et. seq., as amended.

    2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the

Complaint alleges a federal claim and requires the resolution of substantial

questions of federal law.

    3. Venue in this district is proper under 28 U.S.C. § 1391 because a substantial

part of the events and omissions complained of took place in this District at 1177 S.

Northpoint Boulevard, in the City of Waukegan, State of Illinois.

                                                Parties

    4. At all times relevant, the Plaintiffs are and were over the age of 18.

    5. The Plaintiffs’ appearances make it clear they are either African American

and/or of Jamaican ethnicity and/or of a race other than white or Caucasian –

“group distinct from the white race as a matter of race or color”1:

            a. Plaintiff, KIVAUGHAN BLACKWOOD, is of Jamaican ethnicity and
               was present in the United States at all times relevant;

            b. Plaintiff, JULLISSA CLARKE, is of Jamaican ethnicity and was
               present in the United States at all times relevant;

            c. Plaintiff, KEITH GRAY, is African American and is a resident of the
               State of Illinois;

            d. Plaintiff, TAMEKA MAITLAND, is of Jamaican ethnicity and was
               present in the United States at all times relevant;


1Doe ex rel. Doe v. St. Joseph's Hosp., 788 F.2d 411, 418 (7th Cir. 1986) (citation omitted, overruled in
part on other grounds).
                                                     2
         e. Plaintiff, MELVA MILLER, is African American and is a resident of
            the State of Florida;

         f. Plaintiff, NICOLE OSVATH, is of Hungarian ethnicity and her
            race/skin color is non-white/Caucasian, and is a resident of the State of
            Illinois;

         g. Plaintiff, EDWARD SANDERS III, is African American and is a
            resident of the State of Florida;

         h. Plaintiff, NICKEISHA SIMMS, is of Jamaican ethnicity and was
            present in the United States at all times relevant;

         i. Plaintiff, DURWARD STEWART, is of Jamaican ethnicity and was
            present in the United States at all times relevant;

         j. Plaintiff, EUGENE WILLIAMS JR., is African American and is a
            resident of the State of Illinois; and

         k. Plaintiff, SHAWNDRA WALKER, is African American and is a
            resident of the State of Illinois.


   6. DW CROSSLAND OWNER, LLC, is a Delaware Limited Liability Company

with its principal place of business located at 5847 San Felipe Street in Houston,

Texas.

   7. Upon information and belief, DW CROSSLAND OWNER, LLC, is a wholly

owned subsidiary of WESTMONT HOSPITALITY GROUP, a Canadian Corporation

with offices its principal place of business and headquarters in the City Missisagua,

Ontario, Canada. Furthermore, WESTMONT HOSPITALITY GROUP has offices in

Houston, Texas, Los Angeles, California, and New York City, New York.

   8. At all relevant times, HOMETOWNE STUDIOS, LLC, is a Delaware Limited

Liability Company with its principal place of business located at 7815 Walton

Parkway in New Albany, Ohio.


                                          3
   9. At all relevant times, RED ROOF FRANCHISHING, LLC, is a Delaware

Limited Liability Company with its principal place of business located at 7815

Walton Parkway in Columbus, Ohio.

   10. At all relevant times, ESSENCE MCCAULEY, was an agent, employee,

and/or a servant of defendants, DW CROSSLAND OWNER, LLC, HOMETOWNE

STUDIOS, LLC, RED ROOF FRANCHISING, LLC and WESTMONT

HOSPITALITY GROUP.

                          Class Certification Allegation

   11. All plaintiffs bring this action on their own behalf and pursuant to Rule 23(a)

and 23(b)(1) of the Federal Rules of Civil Procedure, on behalf of other similarly

situated and affected residents at the Crossland Economy Studios located at 1177 S.

Northpoint Boulevard, in the City of Waukegan, and State of Illinois.

Numerosity

   12. The class is so numerous that joinder of all members is impracticable

because of the members race and Jamaican ethnicity. The allegations have affected

all of the residents at Defendants’ hotel.

Commonality

   13. There are questions of law and fact common to all members of the class. Such

questions include, but are not limited to:

          a. Did the defendants the discriminate and deny the plaintiffs their
             constitutional rights to make and enforce contracts because of their
             race and ethnicity?

          b. Did the defendants conspire with each other to violate the plaintiffs’
             constitutional protections provided under § 1985?

                                             4
Typicality

   14. The claims of the plaintiffs are typical of those of the plaintiff class. Each of

the named plaintiffs, as well as the class members, were subject to discrimination

and harassment while residents at the defendants’ hotel.

Adequacy

   15. Plaintiffs are capable of fairly and adequately protecting the interest of the

plaintiff class and will diligently serve as class representatives. Plaintiffs do not

have any interests antagonistic to the class. Finally, plaintiffs are represented by

counsel experiences in civil rights litigation.

Rule 23(b)(1)

   16. This action is maintainable as a class action pursuant to Federal Rules of

Civil Procedure 23(b)(1) because the prosecution of separate actions by individuals

would create a risk of inconsistent and varying adjudications, which in turn would

establish incompatible standards of conduct for the defendants. Additionally, the

prosecution of separate actions by individual members could result in adjudications

with respect to individual members that, as a practical matter, would substantially

impair the ability of other members to protect their interests

                                 General Allegations

   17. On or around May 19, 2018, and for some time prior, until on or around

September 30, 2018, the defendant, WESTMONT HOSPITALITY GROUP,

individually and/or by and through its agents, employees, and/or servants owned,

operated, maintained, managed, and/or controlled the Crossland Economy



                                            5
Studios/Hometowne Studios located at 1177 S. Northpoint Boulevard in the City of

Waukegan, and State of Illinois.

   18. On or around May 19, 2018, and for some time prior, until on or around

September 30, 2018, the defendant, DW CROSSLAND OWNER, LLC, individually

and/or by and through its agents, employees, and/or servants owned, operated,

maintained, managed, and/or controlled the Crossland Economy

Studios/Hometowne Studios located at 1177 S. Northpoint Boulevard in the City of

Waukegan, and State of Illinois.

   19. On or around May 19, 2018, and for some time prior, until on or around

September 30, 2018, the defendant, HOMETOWNE STUDIOS, LLC, individually

and/or by and through its agents, employees, and/or servants owned, operated,

maintained, managed, and/or controlled the Crossland Economy

Studios/Hometowne Studios located at 1177 S. Northpoint Boulevard in the City of

Waukegan, and State of Illinois.

   20. On or around May 19, 2018, and for some time prior, until on or around

September 30, 2018, the defendant, RED ROOF FRANCHISING, LLC, individually

and/or by and through its agents, employees, and/or servants owned, operated,

maintained, managed, and/or controlled the Crossland Economy

Studios/Hometowne Studios located at 1177 S. Northpoint Boulevard in the City of

Waukegan, and State of Illinois

   21. On or around May 19, 2018, until on or around September 30, 2018, the

defendant, ESSENCE McCAULEY, individually and/or as agent, employee, and/or



                                        6
servant of defendants, WESTMOUNT HOSPITALITY GROUP, DW CROSSLAND

OWNER, LLC, HOMETOWN STUDIOS, LLC, and RED ROOF FRANCHISING,

LLC, owned, operated, managed, maintained and/or controlled the Crossland

Economy Studios/Hometowne Studios located at 1177 S. Northpoint Boulevard in

the City of Waukegan, and State of Illinois.

   22. At the aforementioned time, the plaintiffs’ appearance revealed to the

defendants, as well as the public at large, that the plaintiffs were either of African

American, of Jamaican ethnicity, or a race/skin color other than white/Caucasian.

   23. At the aforementioned time, the plaintiffs, as well as other similarly situated

individuals, were residents at the Crossland Economy Studios/Hometowne Studios

located at 1117 S. Northpoint Boulevard in the City of Waukegan, State of Illinois,

after paying for their respective stays in advance.

   24. At all relevant times during their stay at Crossland Studios/Hometowne

Studios, the defendants subjected the plaintiffs to living in unsanitary rooms

infested with mold and insects, repeatedly harassed and called derogatory terms,

faced unpredictable and unreasonable threats of termination of their stay, denied

access to their mail and other deliveries, repeatedly moved from their rooms to

other rooms without notice, and ultimately evicted from their rooms without cause,

all due to discrimination on the basis of their race and ethnicity.

                                  COUNT I
          Kevaughn Blackwood vs. WESTMONT HOSPITALITY GROUP
                          Violation of Section 1981




                                           7
   25. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 25.

   26. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   27. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on his race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of his race and/or ethnicity.

   28. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

                                          8
          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   29. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                   COUNT II
            Kevaughn Blackwood v. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1985

   30. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 30.

   31. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE

STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of his constitutional protected rights to make

and enforce contracts because of his race and ethnicity.




                                          9
   32. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   33. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                COUNT III
            Kevaughn Blackwood v. DW CROSSLANDS OWNER, LLC
                          Violation of Section 1981



                                          10
   34. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 34.

   35. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color and

Jamaican ethnicity.

   36. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   37. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

                                          11
          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   38. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                   COUNT IV
              Kevaughn Blackwood v. DW CROSSLANDS OWNER, LLC
                            Violation of Section 1985

   39. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 39.

   40. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.




                                          12
   41. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   42. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT V
                Kevaughn Blackwood vs. HOMETOWNE STUDIOS
                           Violation of Section 1981




                                          13
   43. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 43.

   44. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   45. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   46. At the aforementioned time and place, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

                                          14
         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   47. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                    COUNT VI
               Kevaughn Blackwood v. HOMETOWNE STUDIOS, LLC
                             Violation of Section 1985

   48. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 48.

   49. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   50. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:



                                          15
         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   51. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT VII
               Kevaughn Blackwood vs. RED ROOF FRANCHISING
                            Violation of Section 1981

   52. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 52.




                                          16
   53. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   54. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   55. At the aforementioned time and place, RED ROOF FRACHISING,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.



                                          17
   56. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT VIII
                  Kevaughn Blackwood v. RED ROOF FRACHISING
                             Violation of Section 1985

   57. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 57.

   58. At the aforementioned place and time, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   59. At the aforementioned place and time, RED ROOF FRACHISING LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;



                                          18
          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   60. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                   COUNT IX
                  Kevaughn Blackwood v. ESSENCE McCAULEY
                            Violation of Section 1981

   61. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 61.

   62. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC, and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC



                                          19
intentionally discriminated against the plaintiff because of his race/skin color and

Jamaican ethnicity.

   63. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC, and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   64. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

                                          20
          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   65. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against ESSENCE McCAULEY for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                     COUNT X
                    Kevaughn Blackwood v. ESSENCE McCAULEY
                              Violation of Section 1985

   66. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 66.

   67. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC for the purpose of depriving the plaintiff of his




                                          21
constitutional protected rights to make and enforce contracts because of his race

and ethnicity.

   68. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   69. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of his constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.




                                          22
   WHEREFORE, the plaintiff, KEVAUGHN BLACKWOOD, demands judgment

against ESSENCE McCAULEY, for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                    COUNT XI
             Jullissa Clarke vs. WESTMONT HOSPITALITY GROUP
                             Violation of Section 1981

   70. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 70.

   71. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   72. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on her race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of her race and/or ethnicity.

   73. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;



                                          23
         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   74. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of her constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                     COUNT XII
               Jullissa Clarke v. WESTMONT HOSPITALITY GROUP
                               Violation of Section 1985

   75. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 75.

   76. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNER, LLC and/or



                                         24
HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, for the

purpose of depriving the plaintiff of her constitutional protected rights to make and

enforce contracts because of her race and ethnicity.

   77. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   78. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of her constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.



                                         25
                                    COUNT XIII
                Jullissa Clarke v. DW CROSSLANDS OWNER, LLC
                              Violation of Section 1981

   79. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 79.

   80. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   81. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   82. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

                                         26
          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   83. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of her constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                     COUNT XIV
                 Jullissa Clarke v. DW CROSSLANDS OWNER, LLC
                               Violation of Section 1985

   84. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 84.

   85. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP, and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC and

ESSENCE McCAULEY, for the purpose of depriving the plaintiff of her




                                          27
constitutional protected rights to make and enforce contracts because of her race

and ethnicity.

   86. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   87. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of her constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.




                                          28
                                    COUNT XV
                   Jullissa Clarke vs. HOMETOWNE STUDIOS
                             Violation of Section 1981

   88. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 88.

   89. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   90. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   91. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

                                         29
          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   92. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of her constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                      COUNT XVI
                      Jullissa Clarke v. HOMETOWNE STUDIOS
                                Violation of Section 1985

   93. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 93.

   94. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC, and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.



                                          30
   95. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   96. As a direct and proximate cause of one or more of the foregoing wrongful acts

and omissions, the plaintiff was deprived of her constitutional rights and privileges

and caused to suffer personal humiliation, loss of capacity, enjoyment of life, mental

anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                    COUNT XVII
                Jullissa Clarke v. RED ROOF FRANCHISING, LLC
                              Violation of Section 1981




                                          31
   97. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though fully

stated herein as paragraph 97.

   98. At the aforementioned time and place, RED ROOF FRANCHISING, LLC

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   99. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   100. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

                                         32
          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   101. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                     COUNT XVIII
                  Jullissa Clarke v. RED ROOF FRANCHISING, LLC
                                Violation of Section 1985

   102. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 102.

   103. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLANDS OWNER, LLC, WESTMONT

HOSPITATLIY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                          33
   104. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   105. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just

                                    COUNT XIX
                     Jullissa Clarke v. ESSENCE McCAULEY
                              Violation of Section 1981




                                         34
   106. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 106.

   107. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or RED

ROOF FRANCHISING LLC and/or HOMETOWNE STUDIOS, LLC, intentionally

discriminated against the plaintiff because of her race/skin color and Jamaican

ethnicity.

   108. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or RED

ROOF FRANCHISING LLC and/or HOMETOWNE STUDIOS, LLC, had a duty

under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff based on

her race and ethnicity, and denying the plaintiff’s right to make and enforce

contracts because of her race and/or ethnicity.

   109. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or RED

ROOF FRANCHISING LLC and/or HOMETOWNE STUDIOS, LLC, wrongfully and

intentionally prevented the plaintiff from enjoying any of the benefits for which she

contracted through one or more of the following acts and/or omissions:

             a. Harassed the plaintiff by calling her derogatory terms;



                                            35
         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   110. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

ESSENCE McCAULEY for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                      COUNT XX
                       Jullissa Clarke v. ESSENCE McCAULEY
                                Violation of Section 1985

   111. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 111.

   112. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or RED



                                          36
ROOF FRANCHISING LLC and/or HOMETOWNE STUDIOS, LLC conspired with

co-defendants, WESTMONT HOSPITALITY GROUP and/or DW CROSSLAND

OWNER, LLC and/or RED ROOF FRANCHISING LLC and/or HOMETOWNE

STUDIOS, LLC, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.

   113. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or RED

ROOF FRANCHISING LLC and/or HOMETOWNE STUDIOS, LLC, committed the

following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   114. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and




                                         37
privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, JULLISSA CLARKE, demands judgment against

ESSENCE McCAULEY, for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                    COUNT XXI
                Keith Gray vs. WESTMONT HOSPITALITY GROUP
                              Violation of Section 1981

   115. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 115.

   116. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color.

   117. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on his race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of his race and/or ethnicity.

   118. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:



                                          38
         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   119. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                     COUNT XXII
                  Keith Gray v. WESTMONT HOSPITALITY GROUP
                                Violation of Section 1985

   120. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 120.

   121. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,



                                          39
conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE

STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of his constitutional protected rights to make

and enforce contracts because of his race and ethnicity.

   122. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   123. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.




                                          40
   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT XXIII
                  Keith Gray v. DW CROSSLANDS OWNER, LLC
                             Violation of Section 1981

   124. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 124.

   125. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color.

   126. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   127. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassing the plaintiffs by calling them derogatory terms;

          b. Refusing plaintiffs access to their mail and deliveries;



                                          41
         c. Threatening to evict the plaintiffs from their respective hotel rooms
            without cause or justifications;

         d. Refusing to clean plaintiff’s respective hotel rooms;

         e. Refusing to provide plaintiffs with maintenance services;

         f. Moving plaintiffs from room-to-room within the hotel without cause;

         g. Evicting the plaintiffs from their rooms without cause or justification;

         h. Otherwise preventing the plaintiffs from making and enforcing a
            contract under which they had certain rights.

   128. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against DW

CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                    COUNT XXIV
                    Keith Gray v. DW CROSSLANDS OWNER, LLC
                               Violation of Section 1985

   129. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 129.

   130. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE



                                          42
McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   131. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   132. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against DW

CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                   COUNT XXV
                      Keith Gray vs. HOMETOWNE STUDIOS

                                          43
                              Violation of Section 1981

   133. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 133.

   134. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her Jamaican ethnicity.

   135. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   136. At the aforementioned time and place, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

                                          44
          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   137. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                    COUNT XXVI
                     Keith Gray v. HOMETOWNE STUDIOS, LLC
                               Violation of Section 1985

   138. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 138.

   139. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.




                                          45
   140. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   141. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                  COUNT XXVI
                    Keith Gray vs. RED ROOF FRANCHISING
                             Violation of Section 1981




                                          46
   142. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 142.

   143. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   144. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   145. At the aforementioned time and place, RED ROOF FRACHISING,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

                                          47
         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   146. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against RED

ROOF FRACHISING, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                   COUNT XXVII
                       Keith Gray v. RED ROOF FRACHISING
                              Violation of Section 1985

   147. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 147.

   148. At the aforementioned place and time, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   149. At the aforementioned place and time, RED ROOF FRACHISING LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:



                                          48
         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   150. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against RED

ROOF FRACHISING, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                 COUNT XXVIII
                       Keith Gray v. ESSENCE McCAULEY
                             Violation of Section 1981

   151. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 151.

   152. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                          49
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of his race/skin color.

   153. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   154. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                          50
         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   155. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against

ESSENCE McCAULEY for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                    COUNT XXIX
                         Keith Gray v. ESSENCE McCAULEY
                               Violation of Section 1985

   156. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 156.

   157. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC

conspired with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC, and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of his



                                          51
constitutional protected rights to make and enforce contracts because of his race

and ethnicity.

   158. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC, and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   159. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.




                                          52
   WHEREFORE, the plaintiff, KEITH GRAY, demands judgment against

ESSENCE McCAULEY, for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                  COUNT XXX
             Tameka Maitland vs. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1981

   160. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 160.

   161. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   162. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on her race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of her race and/or ethnicity.

   163. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;



                                          53
         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   164. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT XXXI
              Tameka Maitland v. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1985

   165. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 165.

   166. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE



                                         54
STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of her constitutional protected rights to make

and enforce contracts because of her race and ethnicity.

   167. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   168. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.



                                          55
                               COUNT XXXII
              Tameka Maitland v. DW CROSSLANDS OWNER, LLC
                           Violation of Section 1981

   169. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 169.

   170. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   171. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   172. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

                                         56
          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   173. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT XXXIII
                Tameka Maitland v. DW CROSSLANDS OWNER, LLC
                             Violation of Section 1985

   174. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 174.

   175. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.



                                          57
   176. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   177. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.



                               COUNT XXXIV
                  Tameka Maitland vs. HOMETOWNE STUDIOS
                           Violation of Section 1981



                                          58
   178. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 178.

   179. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   180. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   181. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

                                         59
          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   182. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT XXXV
                    Tameka Maitland v. HOMETOWNE STUDIOS
                            Violation of Section 1985

   183. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 183.

   184. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC, and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                          60
   185. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   186. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                               COUNT XXXVI
              Tameka Maitland v. RED ROOF FRANCHISING, LLC
                           Violation of Section 1981




                                          61
   187. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 187.

   188. At the aforementioned time and place, RED ROOF FRANCHISING, LLC

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   189. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   190. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

                                         62
          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   191. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT XXXVII
                Tameka Maitland v. RED ROOF FRANCHISING, LLC
                             Violation of Section 1985

   192. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 192.

   193. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLANDS OWNER, LLC, WESTMONT

HOSPITATLIY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                          63
   194. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   195. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just

                               COUNT XXXVIII
                    Tameka Maitland v. ESSENCE McCAULEY
                            Violation of Section 1981




                                         64
   196. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 196.

   197. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   198. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   199. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:



                                         65
         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   200. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, Tameka Maitland, demands judgment against

ESSENCE McCAULEY for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                 COUNT XXXIX
                     Tameka Maitland v. ESSENCE McCAULEY
                             Violation of Section 1985

   201. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 201.

   202. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                          66
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of her

constitutional protected rights to make and enforce contracts because of her race

and ethnicity.

   203. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.




                                         67
   204. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, TAMEKA MAITLAND, demands judgment against

ESSENCE McCAULEY, for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                    COUNT XL
               Melva Miller vs. WESTMONT HOSPITALITY GROUP
                              Violation of Section 1981

   205. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 205.

   206. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   207. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on her race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of her race and/or ethnicity.

   208. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the



                                          68
benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   209. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                     COUNT XLI
                 Melva Miller v. WESTMONT HOSPITALITY GROUP
                               Violation of Section 1985

   210. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 210.



                                         69
   211. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE

STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of her constitutional protected rights to make

and enforce contracts because of her race and ethnicity.

   212. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   213. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.



                                          70
   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT XLII
                 Melva Miller v. DW CROSSLANDS OWNER, LLC
                             Violation of Section 1981

   214. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 214.

   215. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   216. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   217. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;



                                          71
         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   218. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against DW

CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                   COUNT XLIII
                  Melva Miller v. DW CROSSLANDS OWNER, LLC
                              Violation of Section 1985

   219. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 219.

   220. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE



                                         72
McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.

   221. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   222. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against DW

CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                  COUNT XLIV
                    Melva Miller vs. HOMETOWNE STUDIOS

                                         73
                              Violation of Section 1981

   223. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 223.

   224. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   225. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   226. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

                                          74
          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   227. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                     COUNT XLV
                       Melva Miller v. HOMETOWNE STUDIOS
                              Violation of Section 1985

   228. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 228.

   229. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC, and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                          75
   230. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   231. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                  COUNT XLVI
                 Melva Miller v. RED ROOF FRANCHISING, LLC
                             Violation of Section 1981




                                          76
   232. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 232.

   233. At the aforementioned time and place, RED ROOF FRANCHISING, LLC

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   234. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   235. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

                                          77
         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   236. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against RED

ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                    COUNT XLVII
                   Melva Miller v. RED ROOF FRANCHISING, LLC
                               Violation of Section 1985

   237. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 237.

   238. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLANDS OWNER, LLC, WESTMONT

HOSPITATLIY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.

   239. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:



                                         78
         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   240. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MEVLA MILLER, demands judgment against RED

ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                COUNT XLVIII
                      Melva Miller v. ESSENCE McCAULEY
                            Violation of Section 1981

   241. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 241.

   242. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                         79
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of her race/skin color.

   243. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   244. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                          80
         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   245. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against

ESSENCE McCAULEY for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                    COUNT LIX
                        Melva Miller v. ESSENCE McCAULEY
                              Violation of Section 1985

   246. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 246.

   247. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of her



                                          81
constitutional protected rights to make and enforce contracts because of her race

and ethnicity.

   248. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   249. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.




                                         82
   WHEREFORE, the plaintiff, MELVA MILLER, demands judgment against

ESSENCE McCAULEY, for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                   COUNT LX
              Nicole Osvath vs. WESTMONT HOSPITALITY GROUP
                             Violation of Section 1981

   250. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 250.

   251. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her skin color/race and

her Hungarian ethnicity.

   252. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on her race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of her race and/or ethnicity.

   253. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;



                                          83
         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   254. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                     COUNT LXI
                Nicole Osvath v. WESTMONT HOSPITALITY GROUP
                               Violation of Section 1985

   255. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 255.

   256. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE



                                         84
STUDIOS, LLC, RED ROOF FRANCHISING, LLC, and ESSENCE McCAULEY,

for the purpose of depriving the plaintiff of her constitutional protected rights to

make and enforce contracts because of her race and ethnicity.

   257. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   258. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.



                                          85
                                  COUNT LXII
                Nicole Osvath v. DW CROSSLANDS OWNER, LLC
                             Violation of Section 1981

   259. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 259.

   260. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Hungarian ethnicity.

   261. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   262. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

                                         86
         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   263. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against DW

CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                    COUNT LXIII
                  Nicole Osvath v. DW CROSSLANDS OWNER, LLC
                               Violation of Section 1985

   264. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 264.

   265. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.



                                         87
   266. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   267. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against DW

CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and costs,

and for such other relief as this Court deems equitable and just.

                                  COUNT LXIV
                    Nicole Osvath vs. HOMETOWNE STUDIOS
                             Violation of Section 1981




                                         88
   268. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 268.

   269. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Hungarian ethnicity.

   270. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   271. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

                                         89
          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   272. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                    COUNT LXV
                      Nicole Osvath v. HOMETOWNE STUDIOS
                               Violation of Section 1985

   273. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 273.

   274. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC, and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                          90
   275. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   276. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                   COUNT LXVI
                 Nicole Osvath v. RED ROOF FRANCHISING, LLC
                             Violation of Section 1981




                                          91
   277. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 277.

   278. At the aforementioned time and place, RED ROOF FRANCHISING, LLC

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Hungarian ethnicity.

   279. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   280. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

                                         92
          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   281. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                    COUNT LXVII
                  Nicole Osvath v. RED ROOF FRANCHISING, LLC
                              Violation of Section 1985

   282. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 282.

   283. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLANDS OWNER, LLC, WESTMONT

HOSPITATLIY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                          93
   284. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   285. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                  COUNT LXVIII
                      Nicole Osvath v. ESSENCE McCAULEY
                              Violation of Section 1981




                                          94
   286. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 286.

   287. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of her race/skin color and

Hungarian ethnicity.

   288. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   289. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:



                                         95
         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   290. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

ESSENCE McCAULEY for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                     COUNT LXIX
                        Nicole Osvath v. ESSENCE McCAULEY
                                Violation of Section 1985

   291. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 291.

   292. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                          96
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC for the purpose of depriving the plaintiff of her

constitutional protected rights to make and enforce contracts because of her race

and ethnicity.

   293. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.




                                         97
   294. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICOLE OSVATH, demands judgment against

ESSENCE McCAULEY, for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                  COUNT LXX
           Edward Sanders III vs. WESTMONT HOSPITALITY GROUP
                           Violation of Section 1981

   295. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 295.

   296. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his African American

race and skin color.

   297. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiffs based on his race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of his race and/or ethnicity.

   298. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants



                                          98
wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   299. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                   COUNT LXXI
             Edward Sanders III v. WESTMONT HOSPITALITY GROUP
                             Violation of Section 1985



                                          99
   300. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 300.

   301. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE

STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of his constitutional protected rights to make

and enforce contracts because of his race and ethnicity.

   302. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   303. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and



                                         100
privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                COUNT LXXII
             Edward Sanders III v. DW CROSSLANDS OWNER, LLC
                           Violation of Section 1981

   304. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 304.

   305. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race and Jamaican

ethnicity.

   306. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   307. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the



                                         101
benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   308. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT LXXIV
               Edward Sanders III v. DW CROSSLANDS OWNER, LLC
                             Violation of Section 1985

   309. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 309.



                                         102
   310. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   311. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   312. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.



                                         103
   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.


                                COUNT LXXV
                 Edward Sanders III vs. HOMETOWNE STUDIOS
                           Violation of Section 1981

   313. Plaintiff repeats, realleges and incorporates paragraphs 1-204 as though

fully stated herein as paragraph 313.

   314. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   315. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   316. At the aforementioned time and place, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

                                         104
         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   317. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                 COUNT LXXVI
                Edward Sanders III v. HOMETOWNE STUDIOS, LLC
                            Violation of Section 1985

   318. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 318.

   319. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC and ESSENCE

                                         105
McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   320. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   321. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.




                                         106
                               COUNT LXXVII
               Kevaughn Blackwood vs. RED ROOF FRANCHISING
                            Violation of Section 1981

   322. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 322.

   323. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   324. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   325. At the aforementioned time and place, RED ROOF FRACHISING,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                         107
         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   326. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                COUNT LXXVIII
                   Edward Sanders III v. RED ROOF FRACHISING
                             Violation of Section 1985

   327. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 327.

   328. At the aforementioned place and time, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.




                                         108
   329. At the aforementioned place and time, RED ROOF FRACHISING LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   330. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                COUNT LXXIV
                   Edward Sanders III v. ESSENCE McCAULEY
                            Violation of Section 1981




                                         109
   331. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 331.

   332. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of his African American

race and skin color.

   333. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiffs

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   334. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:



                                         110
          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   335. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against ESSENCE McCAULEY for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                  COUNT LXXX
                    Edward Sanders III v. ESSENCE McCAULEY
                             Violation of Section 1985

   336. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 336.

   337. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                         111
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of his

constitutional protected rights to make and enforce contracts because of his race

and ethnicity.

   338. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.




                                        112
   339. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EDWARD SANDERS III, demands judgment

against ESSENCE McCAULEY, for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                COUNT LXXXI
            Nickeisha Simms vs. WESTMONT HOSPITALITY GROUP
                           Violation of Section 1981

   340. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 340.

   341. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   342. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on her race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of her race and/or ethnicity.

   343. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants



                                         113
wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   344. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                 COUNT LXXXII
              Nickeisha Simms v. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1985




                                         114
   345. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 345.

   346. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, HOMETOWNE STUDIOS, LLC, RED ROOF

FRANCHISING, LLC, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity

   347. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   348. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and




                                         115
privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

WESTMONT HOSPITALITY GROUP for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                              COUNT LXXXIII
              Nickeisha Simms v. DW CROSSLANDS OWNER, LLC
                           Violation of Section 1981

   349. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 349.

   350. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   351. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   352. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the




                                         116
benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   353. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                COUNT LXXXIV
                Nickeisha Simms v. DW CROSSLANDS OWNER, LLC
                             Violation of Section 1985

   354. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 354.



                                         117
   355. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.

   356. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   357. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.



                                         118
   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT LXXXV
                  Nickeisha Simms vs. HOMETOWNE STUDIOS
                             Violation of Section 1981

   358. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 358.

   359. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   360. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating the against plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   361. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;



                                         119
          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   362. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT LXXXVI
                    Nickeisha Simms v. HOMETOWNE STUDIOS
                              Violation of Section 1985

   363. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 363.

   364. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT



                                         120
HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC, and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.

   365. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   366. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.



                                         121
                               COUNT LXXXVII
               Nickeisha Simms v. RED ROOF FRANCHISING, LLC
                            Violation of Section 1981

   367. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 367.

   368. At the aforementioned time and place, RED ROOF FRANCHISING, LLC

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   369. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   370. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

                                         122
          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   371. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                               COUNT LXXXVIII
                Nickeisha Simms v. RED ROOF FRANCHISING, LLC
                             Violation of Section 1985

   372. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 372.

   373. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLANDS OWNER, LLC, WESTMONT

HOSPITATLIY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.



                                         123
   374. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   375. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.



                                COUNT LXXXIX
                    Nickeisha Simms v. ESSENCE McCAULEY
                             Violation of Section 1981



                                         124
   376. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 376.

   377. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of her race/skin color and

Jamaican ethnicity.

   378. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity. At the aforementioned time

and place, ESSENCE McCAULEY, individually and/or as agent, employee, and/or

servant of defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, wrongfully and intentionally prevented the plaintiff

from enjoying any of the benefits for which she contracted through one or more of

the following acts and/or omissions:

         a. Harassed the plaintiff by calling her derogatory terms;



                                         125
         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   379. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

ESSENCE McCAULEY for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                     COUNT LC
                      Nickeisha Simms v. ESSENCE McCAULEY
                               Violation of Section 1985

   380. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 380.

   381. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or



                                         126
HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of her

constitutional protected rights to make and enforce contracts because of her race

and ethnicity.

   382. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   383. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and



                                         127
privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, NICKEISHA SIMMS, demands judgment against

ESSENCE McCAULEY, for compensatory damages, attorney’s fees and costs, and

for such other relief as this Court deems equitable and just.

                                 COUNT LCI
            Durward Stewart vs. WESTMONT HOSPITALITY GROUP
                           Violation of Section 1981

   384. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 384.

   385. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color and

Jamaican ethnicity.

   386. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on his race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of his race and/or ethnicity.

   387. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the




                                         128
benefits for which he contracted through one or more of the following acts and/or

omissions:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   388. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                  COUNT LCII
              Durward Stewart v. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1985




                                         129
   389. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 389.

   390. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE

STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of his constitutional protected rights to make

and enforce contracts because of his race and ethnicity.

   391. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   392. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and



                                         130
privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                 COUNT LCIII
               Durward Stewart v. DW CROSSLANDS OWNER, LLC
                           Violation of Section 1981

   393. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 393.

   394. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color and

Jamaican ethnicity.

   395. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   396. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the



                                         131
benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   397. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.


                                  COUNT LCIV
                Durward Stewart v. DW CROSSLANDS OWNER, LLC
                            Violation of Section 1985

   398. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 398.

                                         132
   399. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   400. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   401. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.



                                         133
   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                COUNT LCV
                  Durward Stewart vs. HOMETOWNE STUDIOS
                           Violation of Section 1981

   402. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 402.

   403. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   404. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   405. At the aforementioned time and place, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;



                                         134
         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   406. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT LCVI
                 Durward Stewart v. HOMETOWNE STUDIOS, LLC
                             Violation of Section 1985

   407. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 407.

   408. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC and ESSENCE



                                         135
McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   409. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   410. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.




                                         136
                                COUNT LCVII
                 Durward Stewart vs. RED ROOF FRANCHISING
                            Violation of Section 1981

   411. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 411.

   412. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   413. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   414. At the aforementioned time and place, RED ROOF FRACHISING,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                         137
         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   415. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                 COUNT LCVIII
                    Durward Stewart v. RED ROOF FRACHISING
                             Violation of Section 1985

   416. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 416.

   417. At the aforementioned place and time, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.




                                         138
   418. At the aforementioned place and time, RED ROOF FRACHISING LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

            a. Harassed the plaintiffs by calling them derogatory terms;

            b. Refused plaintiffs access to their mail and deliveries;

            c. Threatened to evict the plaintiffs from their respective hotel rooms
               without cause or justifications;

            d. Refused to clean plaintiff’s respective hotel rooms;

            e. Refused to provide plaintiffs with maintenance services;

            f. Moved plaintiffs from room-to-room within the hotel without cause;

            g. Evicted the plaintiffs from their rooms without cause or justification;

            h. Otherwise prevented the plaintiffs from making and enforcing a
               contract under which they had certain rights.

   419. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.


                                   COUNT C
                    Durward Stewart v. ESSENCE McCAULEY
                            Violation of Section 1981




                                         139
   420. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 420.

   421. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, HOMETOWNE STUDIOS,

LLC, RED ROOF FRANCHISING, LLC, intentionally discriminated against the

plaintiff because of his race/skin color and Jamaican ethnicity.

   422. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, HOMETOWNE STUDIOS,

LLC, RED ROOF FRANCHISING, LLC, had a duty under 42 U.S.C. §1981 to

refrain from discriminating against the plaintiff based on his race and ethnicity,

and denying the plaintiff’s right to make and enforce contracts because of his race

and/or ethnicity.

   423. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, HOMETOWNE STUDIOS,

LLC, RED ROOF FRANCHISING, LLC, wrongfully and intentionally prevented the

plaintiff from enjoying any of the benefits for which he contracted through one or

more of the following acts and/or omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                         140
          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   424. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against ESSENCE McCAULEY for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                     COUNT CI
                      Durward Stewart v. ESSENCE McCAULEY
                              Violation of Section 1985

   425. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 425.

   426. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC for the purpose of depriving the plaintiff of his



                                         141
constitutional protected rights to make and enforce contracts because of his race

and ethnicity.

   427. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   428. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.




                                         142
   WHEREFORE, the plaintiff, DURWARD STEWART, demands judgment

against ESSENCE McCAULEY, for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                     COUNT CII
             Eugene Williams Jr. vs. WESTMONT HOSPITALITY GROUP
                              Violation of Section 1981

   429. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 429.

   430. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color.

   431. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on his race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of his race and/or ethnicity.

   432. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;



                                         143
         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   433. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                    COUNT CIII
             Eugene Williams Jr. v. WESTMONT HOSPITALITY GROUP
                              Violation of Section 1985

   434. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 434.

   435. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE



                                         144
STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of his constitutional protected rights to make

and enforce contracts because of his race and ethnicity.

   436. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   437. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,




                                         145
attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                  COUNT CIV
             Eugene Williams Jr. v. DW CROSSLANDS OWNER, LLC
                            Violation of Section 1981

   438. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 438.

   439. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his race/skin color.

   440. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   441. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

                                         146
          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   442. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                     COUNT CV
               Eugene Williams Jr. v. DW CROSSLANDS OWNER, LLC
                              Violation of Section 1985

   443. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 443.

   444. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE




                                         147
McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   445. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   446. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.




                                         148
                                  COUNT CVI
                 Eugene Williams Jr. vs. HOMETOWNE STUDIOS
                             Violation of Section 1981

   447. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 447.

   448. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   449. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   450. At the aforementioned time and place, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                         149
         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   451. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                   COUNT CVII
                Eugene Williams Jr. v. HOMETOWNE STUDIOS, LLC
                              Violation of Section 1985

   452. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 452.

   453. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.




                                         150
   454. At the aforementioned place and time, HOMETOWNE STUDIOS LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   455. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.


                                  COUNT CVIII
                Eugene Williams Jr. vs. RED ROOF FRANCHISING
                             Violation of Section 1981




                                         151
   456. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 456.

   457. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of his Jamaican ethnicity.

   458. At the aforementioned time and place, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   459. At the aforementioned time and place, RED ROOF FRACHISING,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

                                         152
         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   460. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                   COUNT CIX
                  Kevaughn Blackwood v. RED ROOF FRACHISING
                             Violation of Section 1985

   461. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 461.

   462. At the aforementioned place and time, RED ROOF FRACHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, HOMETOWNE STUDIOS, LLC and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of his constitutional protected

rights to make and enforce contracts because of his race and ethnicity.

   463. At the aforementioned place and time, RED ROOF FRACHISING LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:



                                         153
         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   464. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against RED ROOF FRACHISING, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                   COUNT CX
                   Eugene Williams Jr. v. ESSENCE McCAULEY
                             Violation of Section 1981

   465. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 465.

   466. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                         154
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of his race/skin color.

   467. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on his race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of his race and/or ethnicity.

   468. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling him derogatory terms;

          b. Refused plaintiff access to his mail and deliveries;

          c. Threatened to evict the plaintiff from his respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                         155
          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from his room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which he had certain rights.

   469. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against ESSENCE McCAULEY for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                    COUNT CXI
                    Eugene Williams Jr. v. ESSENCE McCAULEY
                              Violation of Section 1985

   470. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 470.

   471. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of his



                                         156
constitutional protected rights to make and enforce contracts because of his race

and ethnicity.

   472. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling him derogatory terms;

         b. Refused plaintiff access to his mail and deliveries;

         c. Threatened to evict the plaintiff from his respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from his room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which he had certain rights.

   473. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of his constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.




                                         157
   WHEREFORE, the plaintiff, EUGENE WILLIAMS JR., demands judgment

against ESSENCE McCAULEY, for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT CXII
             Shawndra Walker vs. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1981

   474. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 474.

   475. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   476. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

had a duty under 42 U.S.C. §1981 to refrain from discriminating against the

plaintiff based on her race and ethnicity, and denying the plaintiff’s right to make

and enforce contracts because of her race and/or ethnicity.

   477. At the aforementioned time and place, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;



                                         158
         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   478. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,

attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                 COUNT CXIII
              Shawndra Walker v. WESTMONT HOSPITALITY GROUP
                            Violation of Section 1985

   479. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 479.

   480. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, HOMETOWNE



                                         159
STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE McCAULEY, for

the purpose of depriving the plaintiff of her constitutional protected rights to make

and enforce contracts because of her race and ethnicity.

   481. At the aforementioned place and time, WESTMONT HOSPITALITY

GROUP, individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   482. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against WESTMONT HOSPITALITY GROUP for compensatory damages,




                                         160
attorney’s fees and costs, and for such other relief as this Court deems equitable and

just.

                                COUNT CXIV
              Shawndra Walker v. DW CROSSLANDS OWNER, LLC
                          Violation of Section 1981

   483. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 483.

   484. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   485. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   486. At the aforementioned time and place, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

                                         161
          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   487. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                   COUNT CXV
                Shawndra Walker v. DW CROSSLANDS OWNER, LLC
                            Violation of Section 1985

   488. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 488.

   489. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC, RED ROOF FRANCHISING, LLC and ESSENCE




                                         162
McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.

   490. At the aforementioned place and time, DW CROSSLANDS OWNER, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   491. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against DW CROSSLANDS OWNER, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                               COUNT CXVI
                  Shawndra Walker vs. HOMETOWNE STUDIOS

                                         163
                              Violation of Section 1981

   492. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 492.

   493. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   494. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   495. At the aforementioned time and place, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which he contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

                                         164
         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   496. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.

                                 COUNT CXVII
                    Shawndra Walker v. HOMETOWNE STUDIOS
                             Violation of Section 1985

   497. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 497.

   498. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

conspired with co-defendants, DW CROSSLAND OWNERS, LLC, WESTMONT

HOSPITALITY GROUP, RED ROOF FRANCHISING, LLC, and ESSENCE

McCAULEY, for the purpose of depriving the plaintiff of her constitutional

protected rights to make and enforce contracts because of her race and ethnicity.




                                         165
   499. At the aforementioned place and time, HOMETOWNE STUDIOS, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   500. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against HOMETOWNE STUDIOS, LLC for compensatory damages, attorney’s fees

and costs, and for such other relief as this Court deems equitable and just.


                              COUNT CXVIII
              Shawndra Walker v. RED ROOF FRANCHISING, LLC
                          Violation of Section 1981




                                         166
   501. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 501.

   502. At the aforementioned time and place, RED ROOF FRANCHISING, LLC

individually and/or by and through its agents, employees, and/or servants,

intentionally discriminated against the plaintiff because of her race/skin color.

   503. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   504. At the aforementioned time and place, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

                                         167
          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   505. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                  COUNT CXIX
                Shawndra Walker v. RED ROOF FRANCHISING, LLC
                            Violation of Section 1985

   506. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 506.

   507. At the aforementioned place and time, , individually and/or by and through

its agents, employees, and/or servants, conspired with co-defendants, DW

CROSSLANDS OWNER, LLC, WESTMONT HOSPITATLIY GROUP,

HOMETOWNE STUDIOS, LLC and ESSENCE McCAULEY, for the purpose of

depriving the plaintiff of her constitutional protected rights to make and enforce

contracts because of her race and ethnicity.

   508. At the aforementioned place and time, RED ROOF FRANCHISING, LLC,

individually and/or by and through its agents, employees, and/or servants,

committed the following acts or omissions in furtherance of said conspiracy:



                                         168
          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   509. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against RED ROOF FRANCHISING, LLC for compensatory damages, attorney’s

fees and costs, and for such other relief as this Court deems equitable and just.

                                 COUNT CXXI
                    Shawndra Walker v. ESSENCE McCAULEY
                            Violation of Section 1981

   510. Plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 510.

   511. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT



                                         169
HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

intentionally discriminated against the plaintiff because of her race/skin color.

   512. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC, had a

duty under 42 U.S.C. §1981 to refrain from discriminating against the plaintiff

based on her race and ethnicity, and denying the plaintiff’s right to make and

enforce contracts because of her race and/or ethnicity.

   513. At the aforementioned time and place, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

wrongfully and intentionally prevented the plaintiff from enjoying any of the

benefits for which she contracted through one or more of the following acts and/or

omissions:

          a. Harassed the plaintiff by calling her derogatory terms;

          b. Refused plaintiff access to her mail and deliveries;

          c. Threatened to evict the plaintiff from her respective hotel rooms
             without cause or justifications;

          d. Refused to clean plaintiff’s respective hotel rooms;

          e. Refused to provide plaintiff with maintenance services;

                                         170
          f. Moved plaintiff from room-to-room within the hotel without cause;

          g. Evicted the plaintiff from her room without cause or justification;

          h. Otherwise prevented the plaintiff from making and enforcing a
             contract under which she had certain rights.

   514. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.

   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against ESSENCE McCAULEY for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                 COUNT CXXII
                     Shawndra Walker v. ESSENCE McCAULEY
                             Violation of Section 1985

   515. The plaintiff repeats, realleges and incorporates paragraphs 1-24 as though

fully stated herein as paragraph 515.

   516. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC conspired

with co-defendants, WESTMONT HOSPITALITY GROUP and/or DW

CROSSLAND OWNER, LLC and/or HOMETOWNE STUDIOS, LLC and/or RED

ROOF FRANCHISING, LLC, for the purpose of depriving the plaintiff of her



                                         171
constitutional protected rights to make and enforce contracts because of her race

and ethnicity.

   517. At the aforementioned place and time, ESSENCE McCAULEY, individually

and/or as agent, employee, and/or servant of defendants, WESTMONT

HOSPITALITY GROUP and/or DW CROSSLAND OWNER, LLC and/or

HOMETOWNE STUDIOS, LLC and/or RED ROOF FRANCHISING, LLC,

committed the following acts or omissions in furtherance of said conspiracy:

         a. Harassed the plaintiff by calling her derogatory terms;

         b. Refused plaintiff access to her mail and deliveries;

         c. Threatened to evict the plaintiff from her respective hotel rooms
            without cause or justifications;

         d. Refused to clean plaintiff’s respective hotel rooms;

         e. Refused to provide plaintiff with maintenance services;

         f. Moved plaintiff from room-to-room within the hotel without cause;

         g. Evicted the plaintiff from her room without cause or justification;

         h. Otherwise prevented the plaintiff from making and enforcing a
            contract under which she had certain rights.

   518. As a direct and proximate cause of one or more of the foregoing wrongful

acts and omissions, the plaintiff was deprived of her constitutional rights and

privileges and caused to suffer personal humiliation, loss of capacity, enjoyment of

life, mental anguish, and embarrassment, and will continue to do so.




                                         172
   WHEREFORE, the plaintiff, SHAWNDRA WALKER, demands judgment

against ESSENCE McCAULEY, for compensatory damages, attorney’s fees and

costs, and for such other relief as this Court deems equitable and just.

                                   JURY DEMAND

   Plaintiffs demand trial by jury.

                                               Respectfully Submitted,

                                               O’CONNOR LAW FIRM, LTD.


                                               /s/Matthew M. Popp
                                               Matthew M. Popp

Kevin W. O’Connor (ARDC# 6216627)
Matthew M. Popp (ARDC# 6321315)
Attorneys for Plaintiffs
O’CONNOR LAW FIRM, LTD.
19 South LaSalle Street, Suite 1400
Chicago, Illinois 60603
Phone: (312) 906-7609
Fax: (312) 263-1913
koconnor@koconnorlaw.com
mpopp@koconnorlaw.com
firm@koconnorlaw.com




                                         173
